Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/14/2021 has been entered. Claims 11-30 are pending, claims 13 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 11-12, 14-16, 22-30 are examining below. 
Applicant's amendments have overcome the drawing objections previously set forth in the Office Action mailed 04/16/2021.
Claim Objections
Claims 11, 29-30 are objected to because of the following informalities:  
Claim 11, line 12 “being disposed…” should read –each being disposed…--. Claim 19, line 12 and claim 30, line14-15 have the same issue. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12, 14-16, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 3823471) in view of Schiffer (US 5054154).
Regarding claim 11, Stone shows a razor handle (8, 9, 11, Figures 1-2) comprising: 
a handle body (a body or sections 8, 9, 11 of the handle, Figures 1-2) being formed from a first material (Col. 1, line 51 recites “thermoplastic or thermosetting plastic”) and extending in a longitudinal direction between a front portion (section 8) and an opposing rear portion (section 11); 
the handle body including a median plane (an imaginary plane along an handle axis) extending along the longitudinal direction of the handle body and having an intermediate portion (the section 9 and Col. 1, line 49 “flexible”) positioned between the front portion and the rear portion for flexing the handle (Figure 2 and Col. 1, lines 21-31).
Stone also shows at least one supporting element of the intermediate portion (a narrow portion in the section 9, Figures 1-2, that connects and flexes between the sections 8 and 11) having an outer surface from a continuous outer surface of the handle (see Figure 1).
However, Stone fails to show elastic areas of the intermediate portion from a second material that is different from the first material and the front portion, the 
Schiffer shows a handle (Figures 1-2) that has a front portion (2), a rear portion (1) opposite the front portion and an intermediate portion (Figures 1-2, reproduced herein below),
wherein the intermediate portion includes at least one supporting element (a bridge 5 and two elastic members 6a, 6b as disclosed in Col.2, lines 30-33 “a very elastic, rubbery material”), the at least one supporting element extending longitudinally along the handle body (Figures 1-2) and having an outer surface that is a continuation of an outer surface of the intermediate portion along the longitudinal direction (Figures 1-2); 
the intermediate portion including elastic areas (areas of the elastic members 6a, 6b), the elastic areas being formed from a second material (Col.2, lines 30-33 recites “rubbery material”) that is different from a first material of the handle (Col. 2, lines 21-22 recites “semi-rigid plastic material”) and each being disposed on either side of the at least one supporting element about the median plane (as seen Figure 1 below, each elastic member 6a or 6b is on each side of the bridge 5 or the median plane), wherein the front portion, the intermediate portion, and the rear portion of the handle body form a continuous outer surface (Figures 1-2 below).

    PNG
    media_image1.png
    339
    654
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle of Stone to have elastic areas of two elastic members formed an elastic material different from the handle material and a front portion, an intermediate portion, and a rear portion of the handle body form a continuous outer surface, as taught by Schiffer, in order to allow a head of a device (razor) to be properly resilient or flexible during using.
Regarding claim 12, the modified razor handle of Stone shows that the front portion is pivotable relative to the rear portion (see Col. 2, lines 21-24 and Figures 1-2 of Stone, the front portion is pivotable because the section 9 is narrow for flexing the razor). 
Regarding claim 14, the modified razor handle of Stone shows that the second material (rubbery material of Schiffer) contains characteristics that allow the second material to have more elasticity than the first material (Col. 2, lines 21-22 of Schiffer recites “semi-rigid plastic material”. Rubbery material intrinsically is more elasticity than semi-rigid plastic material).
Regarding claim 15, the modified razor handle of Stone shows that the at least one supporting element is formed from the first material (See Figure 1 of Schiffer, the bridge 5 is formed the same handle material).
Regarding claim 16, the modified razor handle of Stone shows that the at least one supporting element is formed from a second material (Figure 1 of Schiffer, elastic members 6a, 6b are formed by rubbery material), the second material contains characteristics that allow the second material to have more elasticity than the first material (see the discussion in claim 14 above).
Regarding claim 22, the modified razor handle of Stone shows that the intermediate portion does not protrude relative to the continuous outer surface of the handle body (Figure 1 of Schiffer shows that the elastic members 6a, 6b and the bridge 5 do not protrude beyond handle surface).
Regarding claim 23, the modified razor handle of Stone shows that the elastic areas are not wrapped around the handle body (Figure 1 of Schiffer shows that the elastic members 6a, 6b or areas are positioned on top and bottom of the bridge 5 and not wrapped around the handle body).
Regarding claim 24, the modified razor handle of Stone shows that the at least one supporting element forms a living hinge (the narrow portion B of the section 9 of Figure 1 of Stone is a living hinge because it is a thin flexible piece) between the front portion and the rear portion.
Regarding claim 25, the modified razor handle of Stone shows that the at least one supporting element (the narrow portion B of the section 9 of Stone) is a narrowed portion of the handle body relative to the front portion and the opposing rear portion (Figures 1-2).
Regarding claim 26, the modified razor handle of Stone shows that the elastic areas include two elastic areas (Figure 1 of Schiffer shows two elastic areas of two elastic members 6a, 6b), wherein each of the two elastic areas directly contacts only the at least one supporting element (the bridge 5). Figure 1 of Schiffer above shows that two elastic members 6a, 6b directly contact only the bridge 5 and see Applicant’s Figure 7, sections 28, 29, 30 for defining the front, intermediate, and rear portions for supporting the languages “directly contacts only…or” in this limitation.
Regarding claim 27, the modified razor handle of Stone shows that the elastic areas include two elastic areas that are not in direct contact with one another (Figure 1 of Schiffer shows two elastic areas of two elastic members 6a, 6b are not in direct contact with one another).
Regarding claim 28, the modified razor handle of Stone shows that the elastic areas extend only partially around Figure 1 of Schiffer shows two elastic areas of two elastic members 6a, 6b are positioned on the top and bottom of the bridge 5, therefore they are only partially around the handle body).
With regards to “a circumference of the handle” or another word, the circumference of a cylindrical handle or a round handle, it would have been an obvious matter of design choice to make a razor handle of whatever form or shape was desired or expedient, including a round shape for holding up razor during shaving. Furthermore, the shape of the razor handle is merely a recognized equivalent way to hold a razor, since applicant has not disclosed that having any specific construction of the razor handle solve any stated problem or is for any particular purpose, and it appears the round shape of a handle or the handle having a circumference would perform equally well while being constructed of any rectangular-shaped handle or any longitudinal shape of a handle. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Regarding claim 29, the modified razor handle of Stone shows that the razor handle (see all of the limitations of claim 11 above) comprising:
the handle body being formed from the first material and extending in the longitudinal direction between the front portion and the opposing rear portion;
the handle body including the median plane extending along the longitudinal direction of the handle body and having the intermediate portion positioned between the front portion and the rear portion (Figures 1-2 of Schiffer above);
the intermediate portion including at least one supporting element (6a, 6b, 5 of Schiffer), the at least one supporting element extending longitudinally along the median plane of the handle body and having the outer surface that is a continuation of an outer surface of the intermediate portion along the longitudinal direction (see the discussion in claim 11 above);
the intermediate portion including elastic areas (Figures 1-2 of Schiffer above. See the discussion in claim 11 above), the elastic areas being formed from a second material that is different from the first material (see the discussion in claim 11 above) and being disposed on either side of the at least one supporting element about the median plane (see Figure 1 of Schiffer),
wherein the elastic areas do not protrude from an outer surface of the handle body (see the discussion in claim 22 above).
Regarding claim 30, the modified razor handle of Stone shows that the razors handle (see all of the limitations in claim 11 above), comprising:
the handle body being formed from the first material and extending in a longitudinal direction between the front portion and the opposing rear portion;
the handle body including a median plane extending along the longitudinal direction of the handle body and having the intermediate portion positioned between the front portion and the rear portion (see Figures 1-2 of Schiffer above);
the intermediate portion including at least one supporting element (6a, 6b, 5. See the discussion in claim 11 above) that is a narrowed portion of the handle body relative to the front portion and the opposing rear portion of the handle body (see the discussion in claim 11 above), the at least one supporting element extending longitudinally along the median plane of the handle body and having an outer surface that is a continuation of an outer surface of the intermediate portion along the longitudinal direction (see Figures 1-2 of Schiffer above and the discussion in claim 11 above); 
the intermediate portion including two elastic areas (see elastic members 6a, 6b of Figure 1 of Schiffer above), the elastic areas being formed from a second material that is different from the first material and being disposed on either side of the at least one supporting element about the median plane (see the discussion in claim 11 above), wherein each of the two elastic areas directly contacts only the at least one supporting element (see the discussion in claim 26 above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 07/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the limitation “elastic areas”, which are extremity broad and can be alternatively interpreted as one elastic member having elastic areas” as seen in many art, for example US 2016/0029859 and US 10258205. Applicant should amend “elastic areas” to –elastic members-- to appreciate the claimed invention.
However, if Applicant believes that the claimed invention’s handle different from the prior art’s handle or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        9/16/2021